Citation Nr: 0325043	
Decision Date: 09/25/03    Archive Date: 10/02/03

DOCKET NO.  00-23 565	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for dental disability.

2.  Entitlement to service connection for bunions of the 
feet.

3.  Entitlement to service connection for residuals of 
chemical exposure to the face.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James A. Frost, Counsel


INTRODUCTION

The veteran had active service from November 1996 to April 
1997.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in  July 2000 by the Chicago, 
Illinois, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

On April 16, 2001, the veteran appeared and testified at a 
personal hearing by videoconference before the undersigned 
Veterans' Law Judge.  A transcript of that hearing is of 
record.

In June 2001, the Board remanded this case to the RO for 
further development of the evidence.  The case was returned 
to the Board in July 2003.


REMAND

The Board notes that, on November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) became law.  The VCAA 
applies to all pending claims for VA benefits and provides 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by VA.  The VCAA 
also provides that VA shall notify the claimant of any 
information, and any medical or lay evidence not previously 
provided to VA which is necessary to substantiate the claim 
and whether VA or the claimant is expected to obtain any such 
evidence.  See Veterans Claims Assistance Act of 2000, 
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), Charles v. Principi, 16 
Vet. App. 370 (2002).

A review of the record reveals that, although a VA letter in 
March 2003 informed the appellant in general terms as to the 
evidence she might submit in support of her claims, the 
appellant has not been notified in specific terms by VA as to 
the evidence which would be needed to substantiate her claims 
and whether VA or the claimant is expected to obtain and 
submit such evidence.  In Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003), the United States Court of Appeals for the Federal 
Circuit held that 38 C.F.R. § 19.9(a)(2)(ii), which requires 
the Board "to provide the notice required by 38 U.S.C. [§] 
5103(a)" and that the claimant has "not less than 30 days 
to respond to the notice" is invalid because it is contrary 
to 38 U.S.C. § 5103(b), which provides the claimant one year 
to submit evidence.  As matters stand, the record has a 
procedural defect in the notice required under the VCAA which 
may no longer be cured by the Board.  Accordingly, the Board 
must also remand this case to the RO in order to satisfy VA's 
duty to notify the appellant.

In addition, regulations require that a Statement of the Case 
must contain a summary of the applicable laws and 
regulations, with appropriate citations, and a discussion of 
how such laws and regulations affect the determination by VA 
on the claimant's claims.  See 38 C.F.R. § 19.29 (2002).  In 
the instant case, the Board notes that the appellant was 
notified in the October 2000 Statement of the Case or in May 
2003 and June 2003 Supplemental Statements of the Case of the 
provisions of 38 C.F.R. § 3.381 pertaining to service 
connection for dental conditions.  While this case in remand 
status, the appellant should be notified of the provisions of 
that regulation.

Under the circumstances, this case is REMANDED for the 
following:

The appellant should be notified, 
pursuant to the VCAA, of any information, 
and any medical or lay evidence not 
previously provided to VA, which is 
necessary to substantiate her claims on 
appeal and whether VA or the claimant is 
expected to obtain such evidence.

Following completion of these actions, the RO should review 
the evidence and determine whether the appellant's claims may 
now be granted.  If the decision remains adverse to the 
appellant, she and her representative should be provided with 
an appropriate Supplemental Statement of the Case, which 
should include citation to and discussion of 38 C.F.R. 
§ 3.381 (2003), and an opportunity to respond thereto.  The 
case should then be returned to the Board for further 
appellate consideration, if otherwise in order.  The purpose 
of this REMAND is to afford the appellant due process of law 
and the notice required by the VCAA.  By this REMAND, the 
Board intimates no opinion as to the ultimate disposition of 
the appeal.  No action is required of the appellant until she 
receives further notice.

In addition to evidence, the appellant has the right to 
submit additional argument on 
the matters which the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).




	                  
_________________________________________________
	F. Judge Flowers
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




